UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8221


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

BREON LEE MAYO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cr-00116-JBF-FBS-1


Submitted:   July 22, 2010                  Decided:   July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Breon Lee Mayo, Appellant Pro Se. William David Muhr, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Breon    Lee    Mayo      appeals     the   district       court’s      order

denying    his   motion    for    a    sentence    reduction         under   18    U.S.C.

§ 3582(c) (2006).          We have reviewed the record and agree with

the district court’s conclusion that Mayo was not eligible for a

sentence reduction because he was found responsible for more

than 4.5 kilograms of crack cocaine.                Accordingly, we affirm the

district court’s order.               United States v. Mayo, No. 2:06-cr-

00116-JBF-FBS-1      (E.D.       Va.    filed      Dec.       1,   2009      &    entered

Dec. 2, 2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and     argument     would     not    aid    the    decisional

process.

                                                                                 AFFIRMED




                                          2